CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”


XBOX 360 ACCESSORY LICENSE AGREEMENT


This Xbox 360 Accessory License Agreement (the “Agreement”) is made and entered
into as of the later of the two signature dates below (the “Effective Date”) by
and between Qmotions, Inc. (“Company”), a California corporation, respectively,
with its principal place of business at 871 Marlborough Avenue, Riverside, CA
92507, and Microsoft Corporation, a Washington, U.S.A. corporation with its
principal place of business at One Microsoft Way, Redmond, Washington 98052
(“Microsoft”).


1.  Definitions.


1.1   “Approved Subcontractor” means a Company subcontractor that is identified
on Exhibit H and provides manufacturing services for the Licensed Product(s).
 
1.2   “Approved Vendor” means a Microsoft-approved supplier of Xbox 360 Chips
that is identified in Exhibit F.


1.3 “Baseband Chip” means an application specific integrated circuit that
instantiates the Baseband Firmware and is made by an Approved Vendor.


1.4 “Baseband Firmware” means the proprietary Microsoft firmware instantiated on
a silicon baseband chip and designed to allow the chip to operate within the
Xbox 360 console platform.


1.5 “Branding Specifications” means the specifications in Exhibit B-2 for using
the Xbox 360 Logos, as such specifications may be updated or supplanted by
Microsoft from time to time.


1.6 “Certification Specifications” means the then-current Xbox 360 accessory and
interface specifications used by Microsoft or the Certification Testing Center
to verify the compatibility of Proposed Products with the Xbox 360 console.


1.7  “Certification Testing Center” means an entity identified on Exhibit D, as
may be updated by Microsoft from time to time, to verify the compatibility of
Proposed Products with the Xbox 360 console in accordance with the Certification
Specifications.
 
1.8   “Firmware” means (a) the Security Firmware, (b) the Wireless Firmware, and
(c) the Baseband Firmware, if Company licenses the Baseband Firmware as
described in Section 3.2.


1.9  “Licensed Product” means a Proposed Product that meets the Xbox 360
Certification Specifications, has passed the Xbox 360 certification process
described in Section 6, and meets the Quality Standards and Microsoft Standards.


1.10 “Licensed for Xbox 360 Logo” means the “Licensed for Xbox 360 Logo” as
provided by Microsoft to Company and identified in Exhibit B-1 for use on the
Product Package and related promotional materials, advertising and documentation
for Licensed Product(s) in accordance with the terms of this Agreement.


1.11 “Microsoft Materials” means the Technical Documentation, Firmware and
Necessary Claims.


1.12   “Microsoft Standards” means Microsoft’s restricted substances
specifications (including without limitation any lead-free product
requirements), Vendor Code of Conduct and Microsoft’s social and environmental
compliance specification as released to Company prior to execution and delivery
of this Agreement and as updated by Microsoft from time to time.
 
 
Page 1 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

1.13   “Necessary Claims” means claims (a) of a patent or patent application
that Microsoft now or hereafter owns or otherwise has the right to license to
Company, without the payment of any royalty or other amounts to any unaffiliated
third party, that (b) are necessarily infringed by implementation of the
Security Feature or the Wireless Feature. For purposes of the foregoing, a claim
is a “Necessary Claim” only when it is not possible to avoid infringement,
because there is no technically reasonable, non-infringing alternative
implementation. Further, notwithstanding the foregoing, “Necessary Claims” do
not include any claims: (1) other than those set forth above, even if contained
in the same patent or patent application as Necessary Claims; (2) to any
enabling technologies that may be necessary to make or use any product (or a
portion thereof) or combination that implements the Security Feature or the
Wireless Feature (such as hardware, semiconductor manufacturing, compiler,
object-oriented, operating system, protocol, programming interface or networking
technologies); (3) covering the implementation of other published specifications
that may be referenced in the Microsoft Materials; or (4) to the extent such
claim covers any product (or portion thereof) or combination, the purpose or
function of which is not included in the Security Feature or the Wireless
Feature.


1.14  “Product Package” means the retail package containing the Licensed Product
and other materials that are included with the Licensed Product.


1.15  “Proposed Product” means a pre-release version of Company’s proposed
accessory device that Company submits to Microsoft or its Certification Testing
Center to verify the device’s compatibility with the Xbox 360 console in
accordance with the Certification Specifications.


1.16   “Quality Standards” means the standards of workmanship, overall quality,
and performance generally accepted in the video game console accessory industry.


1.17 “Radio Device” means either (a) the application specific integrated circuit
that instantiates the Wireless Feature and is made by an Approved Vendor (i.e.
the chip known by the Microsoft internal code name “Adams”) or (b) the module
that instantiates the Wireless Feature and is made by an Approved Vendor (i.e.
the module known by the Microsoft internal code name “McAdams”).


1.18 “Security Chip” means the application specific integrated circuit that
instantiates the Security Feature and is made by an Approved Vendor.


1.19   “Security Feature” means Microsoft’s proprietary protocol used to
validate authentic devices on the Xbox 360 platform.


1.20 “Security Firmware” means that proprietary Microsoft firmware that
implements the Security Feature and is instantiated on a Security Chip.


1.21   “Technical Documentation” means the specifications, reference code and
other technical documentation listed in the attached Exhibit A or otherwise
delivered by Microsoft for Company’s use under this Agreement.


1.22   “Term” means the term of the Agreement set forth in Section 15.1.


1.23   “Territory” means those countries or regions identified in Exhibit E.


1.24 “Wireless Feature” means Microsoft’s proprietary protocol used to enable
wireless communication between devices on the Xbox 360 platform.
 
 
Page 2 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

1.25 “Wireless Firmware” means that proprietary Microsoft firmware that
implements the Wireless Feature and is instantiated on a Radio Device.


1.26 “Wireless Licensed Product” means a Licensed Product that includes the
Wireless Feature, but only if Microsoft has approved the inclusion of the
Wireless Feature in such Licensed Product during the Product Review and
Certification process described in Section 6. 


1.27  “Xbox 360 Chip(s)” means (a) the Security Chip, (b) the Radio Device, and
(c) the Baseband Chip, if Company elects to license the Baseband Firmware in
accordance with Section 3.2.


1.28  “Xbox 360 Logos” means the Licensed for Xbox 360 Logo and the Xbox 360
Product Jewel Logo, collectively. 


1.29   “Xbox 360 Product Jewel Logo” means the stylized Xbox 360 “X” logo as
provided by Microsoft to Company and identified in Exhibit B-1 for use on
Licensed Product(s) in accordance with the terms of this Agreement.


All other initially capitalized terms will have the meanings hereinafter
assigned to them.


2. Xbox 360 Development Kit (Peripherals) License. 


Prior to submitting any Proposed Product for verification, Company must sign
Microsoft’s Xbox 360 Development Kit (Peripherals) (“PXDK”) license agreement
for third party accessory manufacturers. If Company will use an Approved
Subcontractor to manufacture Licensed Products or provide development services
related to the Licensed Products, then prior to submitting any corresponding
Proposed Product, Company must require that Approved Subcontractor to sign
Microsoft’s PXDK license agreement.


3. Licenses.
 
3.1  Xbox 360 Security Feature and Wireless Feature. Subject to Company paying
all applicable fees and royalties set forth in this Agreement, Microsoft, on
behalf of itself and its affiliates, grants to Company a personal, nonexclusive,
nontransferable, royalty-bearing, nonsublicensable license to: (a) make and use
a reasonable number of copies of the Technical Documentation, but only as
necessary for the development of Licensed Products that conform to the
specifications included in the Technical Documentation; (b) make derivative
works based on source code that may be supplied in the Technical Documentation
(“Derivatives”), but only for incorporation into Licensed Products;
(c) incorporate (i) object code supplied in the Technical Documentation and
(ii) Derivatives into the Licensed Product; (d) use and distribute Security
Firmware in the Territory, but only as incorporated in Security Chips made by
and purchased from Approved Vendors and included in Licensed Products; (e) use
and distribute Wireless Firmware in the Territory, but only as incorporated in
Radio Devices made by and purchased from Approved Vendors and included in
Wireless Licensed Products; and (f) only in the Territory, directly or
indirectly sell, offer for sale, import and distribute Licensed Products that
implement (i) the Security Feature alone, or (ii) the Security Feature and the
Wireless Feature, but only if the Licensed Product is a Microsoft-approved
Wireless Licensed Product. Except as specifically provided in (b), (c) and (d)
of this Section 3.1, the license grant above does not include any right to
disclose or incorporate into any product, including without limitation Licensed
any copy of, or derivative work based upon, any Technical Documentation or
Firmware.


3.2 Baseband Firmware. Company may elect to license the Baseband Firmware from
Microsoft by notifying Microsoft in writing and paying the Baseband Firmware Fee
set forth in Exhibit C. Upon Microsoft’s receipt of the Baseband Firmware Fee,
Microsoft, on behalf of itself and its affiliates, grants to Company a personal,
nonexclusive, nontransferable, royalty-bearing, nonsublicensable license to: use
and distribute the Baseband Firmware only in the Territory and only as
incorporated in Baseband Chips made by and purchased from Approved Vendors and
included in Licensed Products. The license grant above does not include any
right to disclose or incorporate into any product, including without limitation
Licensed Products, any copy of, or derivative work based upon, any Technical
Documentation or Firmware.
 
 
Page 3 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

3.3   Xbox 360 Chip(s). The license granted in Section 3.1 includes the right
for Company to purchase Security Chips (at a minimum purchase order quantity of
25,000 units) from an Approved Vendor for use with the Licensed Products, upon
such pricing and other terms to be agreed upon between Company and the Approved
Vendor. If the Licensed Product is a Wireless Licensed Product, then the license
granted in Section 3.1 includes the right for Company to purchase Radio Devices
(at a minimum purchase order quantity of 25,000 units) from an Approved Vendor
for use with the Licensed Products, upon such pricing and other terms to be
agreed upon between Company and the Approved Vendor. If Company elects to
license the Baseband Firmware, the license granted in Section 3.2 includes the
right for Company to purchase the Baseband Chips (at a minimum purchase order
quantity of 25,000 units) from an Approved Vendor for use with the Licensed
Products, upon such pricing and other terms to be agreed upon between Company
and the Approved Vendor. Microsoft reserves the right to require additional
design or other specifications relating to the Xbox 360 Chips and/or to add or
decrease security requirements, including, without limitation, implementation of
the Security Feature without using the Security Chip.


3.4   Restrictions.


(a) No Reverse Engineering. Company shall not reverse engineer, decompile,
disassemble, or otherwise access the source code for any portion of the Security
Feature, Wireless Feature, or Firmware except (i) as permitted by applicable law
which cannot be waived by this subsection, or (ii) as authorized by separate
agreement by Microsoft or a Microsoft affiliate. Company shall use commercially
reasonable efforts to design Licensed Products to prevent third parties from
reverse engineering, decompiling or disassembling any portion of the Security
Feature, Wireless Feature, and/or Firmware and to prevent end users from
discovering the source code of any component of the underlying Security Feature,
Wireless Feature, and/or Firmware.
 


(b) No Foundry Products. The license grants above do not include any rights to
make, use, sell, offer for sale, import or distribute Licensed Product designed
by or for a third party without substantial input from Company, and
manufactured, reproduced, sold, leased, licensed or otherwise transferred from
Company to that third party (or to customers of, or as directed by, that third
party) on essentially an exclusive basis.


(c) Restricted Software. Company will not use any software subject to an
Excluded License to make any derivative of any Microsoft Materials or offer,
sublicense or distribute any code supplied in the Microsoft Materials or
derivative of any such code in conjunction with any software subject to an
Excluded License. “Excluded License” means any license that requires that any
(a) Microsoft Materials or component or portion thereof, (b) other software,
technology, product, service or documentation incorporating or using any
Microsoft Materials, or (c) other software, technology, product, service or
documentation combined and/or distributed with any Microsoft Materials be: (x)
disclosed or distributed in source code form; (y) licensed for the purpose of
making derivative works; or (z) redistributable at no charge.


3.5   Reservation of Rights. All rights not expressly granted in this Agreement
are reserved. No additional rights whatsoever (including, without limitation,
any implied licenses) are granted by implication, estoppel or otherwise.
Microsoft retains ownership of all right title and interest in the Microsoft
Materials.


4. Xbox 360 Logos.


4.1  Licensed for Xbox 360 Logo. Microsoft will provide Company with the
required Licensed for Xbox 360 Logo artwork. Upon approval of the Licensed
Product under Section 6.3 and subject to payment of the license fees and
royalties set forth in Section 5, Microsoft grants to Company a non-exclusive,
fully paid-up, non-transferable, revocable, personal license to use the Licensed
for Xbox 360 Logo during the Term only on Company’s Product Package and related
promotional materials, advertising, and documentation in connection with the
marketing, sales and distribution of the Licensed Product in the Territory,
according to the Branding Specifications and the other terms and conditions set
forth herein. Company is not authorized or licensed to include the Licensed for
Xbox 360 Logo on the Licensed Product itself or on any labels affixed to the
Licensed Product or as part of any warranties made by the Company.
 
 
Page 4 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

4.2  Xbox 360 Product Jewel Logo. In addition to the license granted in 4.1,
Microsoft grants to Company a non-exclusive, fully paid-up, non-transferable,
revocable, personal license during the Term to place the Xbox 360 Product Jewel
Logo only on Licensed Product(s) intended for sale in the Territory, according
to the Branding Specifications and the other terms and conditions set forth
herein. Company is not authorized or licensed to include the Xbox 360 Product
Jewel Logo on any promotional materials or advertising in connection with the
marketing, sales and distribution of the Licensed Product(s), or as part of any
warranties made by the Company. The Xbox 360 Product Jewel Logo is licensed to
Company solely for placement on the Licensed Products as set forth herein.  


4.3  Logo Usage Approval.


(a)  Company Submission. Company will deliver to Microsoft the Product Package
and any other materials that use or refer to the Xbox 360 Logos or any other
Microsoft name (“Submitted Materials”). Microsoft will review the Submitted
Materials to confirm that the use of the Xbox 360 Logos in the Submitted
Materials complies with the Branding Specifications. Company must receive
Microsoft’s approval of Submitted Materials prior to any manufacture,
distribution or publication of the same. All requests for approval hereunder
will be submitted to:


Xbox Accessories Program Manager
Microsoft Corporation, One Microsoft Way, Redmond, WA 98052, USA
 
(b) Microsoft Response. Microsoft will respond to Company’s request for approval
of Submitted Materials within a commercially reasonable period of time.
Microsoft’s approval or rejection of the request from Company will be delivered
via U.S. Mail or e-mail to:




Company Contact:
John Marshall
 
Address:
Qmotions, Inc.
   
P.O. Box 5019,
 
 
Riverside, CA 92517
 



If requested, Company agrees to incorporate Microsoft’s comments or edits prior
to publication, manufacture or distribution of any Submitted Materials.


(c) Use of Approved Materials. After Microsoft has approved Submitted Materials,
Company will manufacture, assemble, publish, and distribute the Submitted
Materials only as approved by Microsoft and will make no changes to the
Submitted Materials without first obtaining Microsoft’s written approval of such
change.


4.4  Logo Usage Requirements and Restrictions.


(a) Branding Specifications. Company’s use of the Xbox 360 Logos will comply
with the Branding Specifications and will conform in all respects to the
Submitted Materials finally approved by Microsoft as required hereunder.


 
Page 5 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

(b) No Third Party Usage; No Merchandising. Company is granted no right to
permit any third party to use the Xbox 360 Logos in any manner without
Microsoft’s prior written consent and any attempt to do so will be void.
Company’s license to use the Xbox 360 Logos in association with Licensed
Products will not extend to the merchandising or sale of related or promotional
products under such Xbox 360 Logos.


(c) No Co-Branding. Company will not use the Xbox 360 Logos in association with
any third party trademarks in a manner that might suggest co-branding or
otherwise create potential confusion as to source or sponsorship of the Licensed
Products or ownership of the Xbox 360 Logos without written consent (including
via email).


(d) Other Prohibited Uses. Company will not use Xbox 360 Logos in connection
with any activity that (i) disparages Microsoft or its products or services;
(ii) violates or infringes any intellectual property of Microsoft; or (iii)
violates any local, state, federal, country, or international regulation or law.


(e) Remedy of Non-Conformance. Upon notice or other discovery of any
non-conformance with the requirements or prohibitions of this Section 4, Company
will promptly remedy such non-conformance and notify Microsoft of the
non-conformance and remedial steps taken.


4.5  Assistance in Protecting Logos. Company will assist Microsoft in protecting
and maintaining Microsoft’s rights in the Xbox 360 Logos worldwide, including
preparation and execution of documents necessary to register the Xbox 360 Logos
at Microsoft’s expense and giving immediate notice to Microsoft of potential
infringement of the Xbox 360 Logos in any country. Microsoft will have the sole
right to and in its sole discretion may commence, prosecute or defend, and
control any action concerning the Xbox 360 Logos. Company will not contest the
validity of, or by act or omission jeopardize, or take any action inconsistent
with, Microsoft’s rights or goodwill in the Xbox 360 Logos in any country,
including attempted registration of the Xbox 360 Logos or use or attempted
registration of any mark confusingly similar thereto.


4.6  Logo Ownership. Company acknowledges Microsoft’s sole ownership of the Xbox
360 Logos worldwide and all associated goodwill. Nothing in this Agreement or in
the performance thereof, or that might otherwise be implied by law, will operate
to grant Company any right, title, or interest in or to the Xbox 360 Logos other
than as specified in the limited license granted in this Agreement. Company’s
use of the Xbox 360 Logos will inure solely to the benefit of Microsoft. Company
hereby assigns and will assign in the future to Microsoft all rights it may
acquire by operation of law or otherwise in the Xbox 360 Logos, including all
applications or registrations therefore, along with the goodwill associated
therewith.


5. Payments.


5.1  License Fees. 


(a) Security Feature Fee. Company will pay Microsoft the fees set forth on
Exhibit C for the license of the Security Feature (the “Security Feature Fee”).
The Security Feature Fee is above and beyond the actual cost of the Security
Chip that Company (or Approved Purchasers) will purchase from the Approved
Vendor. In the event that Company purchases any Security Chips prior to the
Effective Date, Company will pay the Security Feature Fee corresponding to such
Security Chips within thirty (30) days after the Effective Date.


(b) Wireless Feature Fee. For Wireless Licensed Products, Company will also pay
Microsoft the fees set forth on Exhibit C for the license of the Wireless
Feature (the “Wireless Feature Fee”). The Wireless Feature Fee is above and
beyond the actual cost of the Radio Device that Company (or Approved Purchasers)
will purchase from the Approved Vendor.  In the event that Company purchases any
Radio Devices prior to the Effective Date, Company will pay the Wireless Feature
Fee corresponding to such Radio Devices within thirty (30) days after the
Effective Date.
 
 
Page 6 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

(c) Setup and Firmware Fees. Company will also pay Microsoft the applicable
Setup and Firmware Fees identified in Exhibit C.


5.2  Logo Royalties.


(a) Logo Royalties. In consideration of the Xbox 360 Logo license rights granted
Company for the Licensed Products, Company will pay to Microsoft the Xbox 360
Logo Royalties set forth on Exhibit C. The royalty obligation is triggered on
the shipment of Licensed Product(s) to customers.


(b) Royalty Reports and Payments. Company will make quarterly royalty reports to
Microsoft within (i) forty-five (45) days after the end of each calendar quarter
during the Term; (ii) fifteen (15) days after termination of this Agreement in
the event there is no “Sell Off Period” as referenced in Section 15.3; or (iii)
in the event there is a “Sell Off Period” as referenced in Section 15.4, within
fifteen (15) days after the end of each calendar month during the Sell Off
Period and a final report and payment within fifteen (15) days of the end of the
Sell Off Period. The royalty report will include monthly sales information and
be in a reasonable form as defined by Microsoft. For each calendar quarter,
Company will remit payment(s) in accordance with Section 5.3 in United States
Dollars at the same time as submission of the royalty report.


5.3 Place of Payment. Microsoft will address invoices for fee and royalty
payments owed by Company to:


Company Contact:
Accounts Payable
 
Address:
Qmotions, Inc.
   
P.O. Box 5019
 
 
Riverside, CA 92507
 

 
The statements required pursuant to this Section will be delivered by Company
to:
 

Reports:
Quarterly royalty reports should be sent via email to:

Microsoft Licensing, GP (MLGP)
Xbox 360 Accessories Accounting Services
 
Payments will be sent via wire transfer in U. S. Dollars only to:
 
or such other address of account as Microsoft may specify from time to time.


5.4 Audit. During the Term and for a period of at least three (3) years
thereafter, Company shall keep and maintain complete and accurate books and
records relating to its performance (and any of its manufacturer’s performance)
under this Agreement. Upon not less than fourteen (14) days advance written
notice from Microsoft, Company shall make such books and records available for
audit by Microsoft’s internal audit team or an independent certified public
accounting firm (together with independent technical personnel if and as
reasonably required for such accountant to perform the audit) designated by
Microsoft and approved by Company, which approval shall not be unreasonably
withheld. Unless otherwise agreed by Microsoft and Company, any such audit shall
be conducted during regular business hours, at Company’s principal place of
business, not more frequently than once in any period of twelve (12) consecutive
months and in a manner that does not unreasonably interfere with Company’s
normal course of business. If any audit reveals an overpayment, then Company
will receive a credit, in the amount of such overpayment, that will be applied
only against future royalties payable under Section 5.2. If any audit reveals an
underpayment, then Company will pay Microsoft the amount of the underpayment,
together with interest as provided for in Section 5.5, within forty-five (45)
days after the date of the auditor’s report. Further, if any audit reveals an
underpayment of more than five percent (5%) of the royalties owed for the
royalty periods subject to the audit, then Company will promptly reimburse
Microsoft, upon request, for all costs and expenses reasonably incurred by
Microsoft to conduct the audit.
 
 
Page 7 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

5.5 Delinquent Payment. Any license fee, royalty or other amount not paid when
due and otherwise in accordance with this Section 5 shall bear interest at the
rate of one percent (1%) per month or the highest rate permitted by applicable
usury law, whichever is less, calculated on a daily basis and compounded on the
first day of each calendar month, from the date due until the date received by
Microsoft in accordance with Section 5.3. This Section 5.5 does not authorize
late payments, and the payment of interest hereunder shall not be lieu of or
prejudice any other right or remedy that Microsoft may have on account of
Company’s failure to make any payment in accordance with this Section 5.


5.6 Taxes. Company shall be responsible for the billing, collecting and
remitting of sales, use, value added, and other comparable taxes due with
respect to the exercise of the licenses granted in this Agreement and any other
activities of Company and its subsidiaries under this Agreement (including,
without limitation, the collection of revenues). Microsoft is not liable for any
taxes (including, without limitation, any penalties or interest thereon) that
Company or any of its subsidiaries is legally obligated to pay in connection
with this Agreement, the exercise of any licenses granted in this Agreement or
any other activities of Company and its subsidiaries under this Agreement.
Company is not liable for any income taxes that Microsoft is legally obligated
to pay with respect to any amounts paid to Microsoft by Company under this
Agreement.
 
All royalties and fees exclude any taxes, duties, levies, fees, excises or
tariffs imposed on any of Company’s activities in connection with this
Agreement. Company shall pay to Microsoft any applicable taxes that are owed by
Company solely as a result of entering into this Agreement and which are
permitted to be collected from Company by Microsoft under applicable law, except
to the extent that Company provides to Microsoft a valid exemption certificate
for such taxes. Company agrees to indemnify, defend and hold Microsoft harmless
from any taxes (including, without limitation, sales or use taxes paid by
Company to Microsoft) or claims, causes of action, costs (including, without
limitation, reasonable attorneys’ fees) and any other liabilities of any nature
whatsoever related to such taxes.
 
If, after a determination by foreign tax authorities, any taxes are required to
be withheld on payments made by Company to Microsoft, Company may deduct such
taxes from the amount owed Microsoft and pay them to the appropriate taxing
authority; provided, however, that Company shall promptly secure and deliver to
Microsoft an official receipt for any such taxes withheld or other documents
necessary to enable Microsoft to claim a U.S. Foreign Tax Credit. Company will
make certain that any taxes withheld are minimized to the extent possible under
applicable law.
 
This tax section shall govern the treatment of all taxes arising as a result of
or in connection with this Agreement notwithstanding any other section of this
Agreement.


6. Product Review and Certification. 


6.1   Review of Proposed Product. Company will identify a single contact person
for all business development activity relating to Proposed Products. Company
will submit its plans for Proposed Products to Microsoft for review against Xbox
360 hardware and software game categories. Feedback regarding the category fit
of any Proposed Product may be provided by Microsoft in its sole discretion to
maintain consistent and compatible Xbox 360 accessory products. Company’s plan
for Proposed Products will be in writing, and will include at least (to the
extent applicable): (a) detailed description of the design, technical and
marketing suitability of the Proposed Product, (b) expected suggested retail
pricing of the Proposed Product, (c) whether the Proposed Product is intended to
result in a Wireless Licensed Product; and (d) estimated annual sales volumes by
world region of the Proposed Product(s) based upon assumptions provided by
Company.
 
 
Page 8 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

6.2  Authorization of Security Feature, Wireless Feature and Xbox 360 Chip(s).
Upon Microsoft’s approval of the plan for each Proposed Product, Company may
request sample Security Chips, Radio Devices (if the Proposed Product approved
by Microsoft is intended to result in a Wireless Licensed Product), and Baseband
Chips from the applicable Approved Vendor in quantities approved by Microsoft.
Company will use the sample Xbox 360 Chips solely for Proposed Product
development and certification testing per Microsoft’s Technical Documentation
and Certification Specifications. Upon such approval, Company may also initiate
discussions with the Approved Vendor to reach agreement on supply of the Xbox
360 Chips including price, schedule and other purchase order requirements. Such
agreement will include an authorization from Company for Approved Vendor to
release information to Microsoft about the number of Xbox 360 Chips purchased.


6.3 Certification of Proposed Product.
 
(a) Requirements for Certification. Microsoft will at all times control
requirements for Xbox 360 certification testing. Modifications to the
Certification Specifications and Branding Specifications may be implemented by
Microsoft at any time during the Term, but will not be retroactive to any
Licensed Product already certified by Microsoft or its Certification Testing
Center.


(b) Proposed Product Submission. Company will, at its sole cost and expense,
deliver to Microsoft or Microsoft’s Certification Testing Center a minimum of
seven (7) units of the Proposed Product for certification. Company represents
and warrants that: (i) all Proposed Products units submitted are representative
of product ready for release for general distribution; (ii) Company has
adequately and extensively tested the Proposed Products using the PXDK test
equipment required by Microsoft; (iii)  there are no errors in the Proposed
Products. If requested by Microsoft, Company will also provide Microsoft or the
Certification Testing Center with copies of all End User installation and
technical reference manuals for the Proposed Product, as well as any other
documentation reasonably requested by Microsoft for operating the Proposed
Product and/or conducting the certification activities.


(c) Proposed Product Review. The Proposed Product units will be reviewed for
compliance with the Certification Specifications in effect at the time of
review. Company will be responsible for supplying any necessary documentation to
operate the Proposed Product for verification purposes and for designating a
single contact person for technical assistance. If the certification is provided
by a Certification Testing Center, Company will pay all verification fees
required by the Certification Testing Center and will execute any additional
contracts required by the Certification Testing Center. Microsoft is not liable
for any damage to the Proposed Product units while in transit to and on
Microsoft’s premises or that of the Certification Testing Center.


(d) Testing Schedule; Reports. Company will schedule all certification testing
at least three (3) weeks in advance or shorter time as agreed to by Microsoft or
the Certification Testing Center. Certification will be performed by Microsoft
or the Certification Testing Center subject to the availability of its resources
and staff. Microsoft will report to Company on status of testing within two
weeks of Company’s submission, but nothing in this Section will require
Microsoft to complete testing within such time.


(e) Failure to Pass Certification. If a Proposed Product fails to meet the
Certification Specifications, Microsoft or the Certification Testing Center will
provide Company with a written report indicating the reasons for such failure
but will not provide recommendations for improvements to the Proposed Product.
Company will promptly replace, repair, or withdraw the Proposed Product from
further certification testing. Microsoft will not refund any advance license
fees paid for a Proposed Product that does not pass certification testing. 


(f) Additional Product Requirements. In addition to meeting the Certification
Specifications and passing the Xbox 360 certification testing, all Proposed
Products will be of a quality at least commensurate with the quality of products
distributed by Company before the Effective Date and will meet or exceed the
Quality Standards and Microsoft Standards. On an annual basis, a Company officer
will certify compliance with the Microsoft Standards in writing in a form
substantially similar to that attached in Exhibit G as updated from time to time
by notice from Microsoft. In the event Microsoft rejects the Proposed Product
for failure to comply with the Quality Standards or Microsoft Standards, Company
will correct and then resubmit the Proposed Product to Microsoft, or withdraw
the Proposed Product from any further certification testing. Microsoft will not
refund any advance license fees paid for a Proposed Product that does not pass
certification testing or meet the Quality Standards or Microsoft Standards.
 
 
Page 9 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

6.4 Approval to Deliver Xbox 360 Chip(s). Upon final approval of each Licensed
Product, Microsoft will inform the applicable Approved Vendor of such approval
and authorize the Approved Vendor to sell the applicable Xbox 360 Chips to
Company for use in the Licensed Product.


6.5 Control of Xbox 360 Chip(s). Company must provide to Microsoft a detailed
plan for secure handling, storage, and scrap of Security Chips by Company ninety
(90) days prior to their first receipt of Xbox 360 Chips. The detailed plan must
include full material handling, storage and scrap procedures in place at all
Company’s manufacturing facilities where Xbox 360 Chips are delivered, stored,
and utilized in Licensed Products. Microsoft has the right to require additional
handling, storage and scrap procedures to ensure adequate controls of Xbox 360
Chips.


6.6 Final Retail Product Samples. Upon final approval, Company will provide at
no cost to Microsoft twenty (20) final retail packaged Licensed Products for use
in its test and game certification laboratories. These units will be used for
compliance testing on current and future products.


6.7 Prohibition on Unauthorized Manufacture or Distribution. Unless otherwise
approved by Microsoft in writing, in no event will Company manufacture or
distribute a Proposed Product or any other product that Company claims to be
compatible with the Xbox 360 console or accessories without such product being a
Licensed Product under the terms of this Agreement.


7. No Restriction on Independent Development.


Nothing in this Agreement will be construed as restricting Microsoft’s ability
to acquire, license, develop, manufacture or distribute for itself, or have
others acquire, license, develop, manufacture or distribute any software,
firmware, or hardware with the same or similar functionality as the Proposed
Product(s) or Licensed Product(s), or to market and distribute such other
technology and products.


8. Product Manufacturing.


Company is solely responsible for manufacturing, designing, testing, labeling
(including all warnings, use instructions and regulatory compliance),
warehousing, distributing, promoting, selling and if necessary recalling the
Licensed Products. Company is also responsible for ensuring that all
commercially released versions of the Licensed Products are free of defects in
material, manufacture and design, and comply with all applicable domestic and
international regulations, standards and other laws and standards governing
restricted substances, product safety and consumer protections. In no event will
Microsoft be deemed to have any such responsibilities with regard to the
Licensed Products. In particular, under any recycling, collection, recovery,
reuse, disposal and/or waste management legislation, Company agrees that it is
solely responsible for all Licensed Products as a producer and that Microsoft
has no responsibility therefor. Company hereby indemnifies Microsoft in the
event that its failure to comply with its responsibilities as a producer or any
of its acts or omissions leads to a claim or action being made against Microsoft
for Licensed Products under such legislation. Company will provide Microsoft
with the name and address of the manufacturers of the Licensed Products and the
location of their manufacturing facilities, and will provide Microsoft with no
less than thirty (30) days prior written notice in the event of any changes of
such manufacturer. Company will institute manufacturing processes and tests so
as to ensure that all units of the Licensed Products manufactured by or for
Company meet the Quality Standards and Microsoft Standards, comply with all
applicable regulations, standards and other laws and are in compliance with the
version of the Proposed Product approved by Microsoft under Section 6 of this
Agreement. Company agrees to provide Microsoft with samples of the Licensed
Product(s) from time to time for purposes of verifying that they continue to
meet the Certification Specifications and Quality Standards. Upon notice or
other discovery of any non-conformance of the Licensed Product or Product
Package with the Quality Standards, Microsoft Standards or Certification
Specifications (including receipt of any bona fide end user claims or complaints
pertaining to consumer product safety matters), Company will promptly notify
Microsoft and remedy such non-conformance in all such Licensed Product units or
Product Packages regardless of where such are in the chain of distribution, and
Company will notify Microsoft of the remedial steps taken.
 
 
Page 10 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

9. Permission to Demonstrate.


Company hereby grants permission to Microsoft to use and display Licensed
Products at conventions, events, trade shows, press briefings, and the like, and
to use, depict, broadcast, and otherwise display the Licensed Products in
advertising and promotional material relating to Xbox 360 and related Microsoft
products and services, as Microsoft may reasonably deem appropriate.


10. Confidentiality; Press Announcements; Product Listing.


10.1  Non-Disclosure Agreement. Microsoft and Company agree that the terms of
the Non-Disclosure Agreement (“NDA”) executed by the parties on February 12th
2008 are incorporated herein by this reference. Further, the parties agree that
all terms and conditions of this Agreement will be deemed Microsoft Confidential
Information as defined in the NDA. In the event that any independent contractor
of Company will require access to Microsoft Confidential Information for the
purposes of fulfilling Company’s obligations under this Agreement, Company will
enter into written confidentiality agreements with such independent contractors
which are at least as protective of the Microsoft Confidential Information as is
the NDA.


10.2  Press Releases. Microsoft and Company agree that Company’s initial press
release or communication to the press and/or public regarding this Agreement,
and any subsequent press releases to be published by Company which refer to
Microsoft or Xbox 360, will be mutually agreed upon prior to Company’s release
to the public. Company’s requests for approval and Microsoft’s reply thereto
will be sent to:
 
Xbox Accessories Program Manager
Microsoft Corporation, One Microsoft Way, Redmond, WA 98052, USA
 
10.3  Mandated Disclosure of this Agreement. Notwithstanding Sections 10.1 and
10.2, the parties acknowledge that this Agreement, or portions thereof, may be
required under applicable law to be disclosed as part of or an exhibit to either
party’s required public disclosure documents. If either party is advised by its
legal counsel that such disclosure is required, it will notify the other in
writing and the parties will jointly seek confidential treatment of this
Agreement to the maximum extent reasonably possible, in documents approved by
both parties and filed with the applicable governmental or regulatory
authorities, and/or Microsoft will prepare a redacted version of this Agreement
for such filing.


10.4  Access to Xbox 360 Game Publishers. Microsoft agrees that Company may work
with publishers and developers of Xbox 360 platform game products, under terms
and conditions to be agreed upon by Company and such publisher/developer, for
Company’s potential creation of Proposed Products that will maximize such
publishers’/developers’ Xbox 360 game products. Nothing in this Agreement will
prohibit Company from distributing Company’s Licensed Products as a packaged set
together with any third party’s Xbox 360-compatible game products.
 
 
Page 11 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

10.5 Product Listing. Microsoft may, but is not obligated to, post information
regarding the Licensed Products on applicable Microsoft websites provided that
Company has not requested that Microsoft exclude the Licensed Products from such
posting.


11. End User Warranties.


Company will be solely responsible for the distribution, marketing, sales,
maintenance, and End User warranties of the Licensed Products, and for providing
technical and all other support to distributors and End Users of the Licensed
Products. Company will provide all distributors and End Users of the Licensed
Products with Company’s contact information (including without limitation
Company’s street address and telephone number, and the applicable
individual/group responsible for customer support. Such distributor and End User
support will be consistent with the then-applicable video game accessory
industry standards. Company acknowledges and agrees that Microsoft will have no
responsibilities whatsoever for any of the foregoing and that Company will be
solely responsible for any and all End User warranty claims.


12. Company Warranties to Microsoft. Company warrants and represents that:


12.1  It has the full power and authority to enter into this Agreement.


12.2  The Licensed Products and Product Package comply with all relevant
domestic and international regulations, standards, and other laws, including
without limitation those pertaining to environmental, restricted substances,
recycling, disposal, reuse, waste management, labor, worker safety, product
safety and consumer protections applicable to the Licensed Products and Product
Packaging, and Company expressly acknowledges that Microsoft has not undertaken
and has no duty to test, verify or otherwise ensure that the Licensed Products,
or Product Package complies with such regulations, standards, and laws.


12.3   The Licensed Products comply with the Quality Standards, Microsoft
Standards, and the Certification Specifications and the Licensed Products,
Product Package, and all marketing materials comply with the Branding
Specifications.


12.4  Company has and will maintain throughout the Term and for at least two (2)
years thereafter, a comprehensive general liability insurance policy with
respect to the Licensed Product(s) in an amount not less than U.S.$2,000,000.00
per occurrence. Microsoft will be a named insured on said policy and Company
will provide to Microsoft a Certificate of Insurance evidencing Microsoft’s
status as an additional insured within 30 days of execution of this Agreement
and only at Microsoft’s request a copy of said policy. Company will provide
Microsoft with thirty (30) days prior written notice in the event of any policy
cancellation or a material change in the terms or provisions of such policy.


12.5  Notwithstanding anything to the contrary contained in this Agreement, in
the event Microsoft learns of a material variance in the Licensed Products’
compliance with the Quality Standards, Microsoft Standards or Certification
Specifications or Company’s warranty in Section 12.2, Microsoft may terminate
this Agreement in accordance with Section 15.2(a).


13. Microsoft Warranties to Company; Disclaimer of Warranties; Exclusion of
Damages; Limitation of Liability.


13.1 Warranties. Microsoft warrants and represents that: (a) it has the full
power to enter into this Agreement; and (b) it has not previously and will not
grant any rights to any third party that are inconsistent with the rights
granted to Company herein.


13.2 DISCLAIMER. EXCEPT AS EXPRESSLY STATED IN SECTION 13, MICROSOFT PROVIDES
ALL MATERIALS, LICENSES AND SERVICES HEREUNDER ON AN “AS IS” BASIS, AND
MICROSOFT DISCLAIMS ALL OTHER EXPRESS OR IMPLIED WARRANTIES UNDER THE APPLICABLE
LAWS OF ANY COUNTRY REGARDING THE MATERIALS, LICENSES AND SERVICES, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
WARRANTY OF NON-INFRINGEMENT OR WITH REGARD TO THE SCOPE, COVERAGE, VALIDITY OR
ENFORCEABILITY OF ANY NECESSARY CLAIMS OR THAT ANY NECESSARY CLAIMS OR OTHER
INTELLECTUAL PROPERTY RIGHTS APPLY WORLDWIDE. THE ENTIRE RISK AS TO THE QUALITY,
USE, OR PERFORMANCE OF ANY MATERIALS PROVIDED BY MICROSOFT HEREUNDER REMAINS
WITH COMPANY. 
 
 
Page 12 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

13.3  EXCLUSION OF INCIDENTAL, CONSEQUENTIAL AND CERTAIN OTHER DAMAGES. To the
maximum extent permitted by applicable law, in no event will Microsoft, its
affiliates, subsidiaries, licensors or its suppliers be liable for any special,
incidental, indirect, or consequential damages whatsoever under this Agreement
(including, but not limited to, damages for loss of profits or confidential or
other information, for business interruption, for personal injury, for failure
to warn, for failure to meet any duty including of good faith or of reasonable
care, for negligence, and for any other pecuniary or other loss whatsoever) even
if Microsoft has been apprised of the likelihood of such damages.


13.4  Limitation of Liability and Remedies. Notwithstanding any damages that
Company might incur for any reason whatsoever (including, without limitation,
all damages referenced above and all direct or general damages), the entire
liability of Microsoft, its affiliates, licensors and any of its suppliers under
any provision of this Agreement and Company’s exclusive remedy for all of the
foregoing, will be limited to the cumulative sum of all license fees and royalty
payments received by Microsoft from Company under this Agreement. The foregoing
limitations, exclusions and disclaimers will apply to the maximum extent
permitted by applicable law, even if any remedy fails its essential purpose.


14. Indemnity.


14.1  Company’s Indemnity of Microsoft. Company will defend, indemnify and hold
harmless Microsoft and Microsoft’s affiliates and subsidiaries, and their
respective directors, officers, employees, agents, customers and distributors of
each of the foregoing from and against any and all claims, actions, demands,
legal proceedings, liabilities, damages, losses, judgment, authorized
settlements, costs and expenses, including without limitation actions by private
parties or governmental agencies and reasonable attorney’s fees, arising out of
or in connection with any actual or alleged:


(a) claim that, if assumed to be true, would constitute a breach of a Company
warranty, representation or covenant set forth in this Agreement; and/or


(b) claim relating to the Proposed Product(s), Licensed Product(s), Product
Package or the marketing thereof (except to the extent that Microsoft is
obligated to indemnify Company for trademark infringement claims under14.3),
including without limitation: (A) claims of actual or alleged infringement by
Company, a Proposed Product, a Licensed Product, and/or Product Package, of any
patent, copyright, trade secret, mask work right, trademark or other proprietary
right of any third party except to the extent that such infringement arises from
the Xbox 360 Logos, the Firmware, the Security Feature, or the Wireless Feature;
(B) claims by any third party that a Proposed Product, Licensed Product, and/or
Product Package has caused any injury or bodily harm (including death) or has
damaged real property or personal property or the environment; (C) claims based
on a violation by Company of, or failure of Proposed Product, Licensed Product,
and/or Product Package to comply with, any applicable law or regulation; (D)
claims by or on behalf of any subcontractor, supplier, employee or agent of
Company; and/or (E) claims related to Company’s use of the Xbox 360 Logos in a
manner not authorized under this Agreement.


14.2  Indemnity Procedures. In the event Microsoft becomes aware of any such
claim, Microsoft shall: (a) reasonably promptly notify Company thereof; and (b)
provide Company with reasonable cooperation in the defense thereof. Unless such
claim or the defense thereof could give rise to criminal liability or could have
a material effect on Microsoft’s business in the jurisdiction of such
proceeding, Microsoft will not settle any such claim without Company’s consent,
which will not be unreasonably withheld. Microsoft will have the right to
approve the counsel selected by Company to defend any such claim (such approval
not to be unreasonably withheld) and will also have the right to have its own
counsel participate in the defense of any such claim at Microsoft’s own expense.
Notwithstanding the foregoing, and without prejudice to Company’s
indemnification obligations or Microsoft’s other rights hereunder, Microsoft
will be entitled (using its own counsel and without the consent of Company) to
control the defense of, and settle, any claim if Company does not, upon
Microsoft’s demand, acknowledge in writing Company’s full responsibility to
indemnify therefor.
 
 
Page 13 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

14.3  Microsoft’s Indemnity of Company. Microsoft will defend, indemnify and
hold Company and Company’s affiliates, directors, officers, employees,
licensees, agents and independent contractors harmless from and against any
costs, damages and fees reasonably incurred by Company, including but not
limited to fees of attorneys and other professionals, that are attributable to
any third-party claim that the Xbox 360 Logos infringe the trademark of such
third party in those countries in which Microsoft distributes the Xbox 360 video
game consoles. Company will provide Microsoft reasonably prompt notice in
writing of any such claims and provide Microsoft with reasonable information and
assistance, at Microsoft’s expense, to help Microsoft to defend such claims.


15. Term and Termination.


15.1  Term. The term of this Agreement will commence on the Effective Date and
unless terminated earlier as provided in Section 15.2, will continue until two
(2) years after the Effective Date. Thereafter the Term will automatically renew
for successive one-year periods until the last year Microsoft distributes the
Xbox 360 version console unless either party gives written notice of its intent
not to renew no less than ninety (90) days prior to the expiration of the
initial or any subsequent renewal term.


15.2  Termination for Cause. 


(a) By Microsoft. Microsoft may terminate this Agreement for cause immediately
in the event that the PXDK license between Microsoft and Company is terminated
or in the event of any breach by Company of the license provisions in Section 3
or 4. Microsoft may immediately terminate this Agreement for cause in the event
of any of the following: (i) if Company is in material breach or default of any
representation, warranty, covenant or agreement hereunder or fails to continue
to perform its obligations hereunder, which breach or default is not cured
within thirty (30) days of written notice from Microsoft; (ii) if Company
becomes insolvent, or (iii) if Company becomes the subject of any proceeding
under any bankruptcy, insolvency or liquidation law, whether domestic or foreign
and whether voluntary or involuntary, which is not resolved favorably to Company
within sixty (60) days of commencement thereof; or (iv) if Company becomes
subject to property attachment, court injunction or court order which has a
material adverse effect on its operations.


(b) By Company. Company may terminate this Agreement upon thirty (30) days’
written notice to Microsoft if Microsoft becomes the subject of any proceeding
under any bankruptcy, insolvency or liquidation law, whether domestic or foreign
and whether voluntary or involuntary, which is not resolved favorably to
Microsoft within sixty (60) days of commencement thereof.


15.3  Effect of Termination; Sell-off Rights. In the event of any termination of
this Agreement and subject to any Sell-off Period, Company will immediately (a)
cease manufacture and distribution of the Licensed Product, (b) cease all use of
the Xbox 360 Logos and Microsoft Materials, (c) cancel all purchase orders for
Xbox 360 Chips, (d) destroy all tooling that contains Xbox 360 Logos,
(e) dispose of Product Packages at Company’s expense as directed by Microsoft in
its sole discretion, and (f) return or destroy, in accordance with its handling,
storage, and scrap plan as provided for in section 6.5 of this Agreement, all
unused Xbox 360 Chips. Notwithstanding the foregoing, upon the expiration or
termination of this Agreement pursuant to a notice of non-renewal under Section
15.1 or under Section 15.2 above, or in the event this Agreement is terminated
by Company under Section 15.2(b), Company will have the right to continue to
sell or otherwise dispose of Licensed Product which is in Company’s inventory on
the date of such termination or expiration, such right to continue for six (6)
months after such expiration or termination (the “Sell-off Period”), provided
that Company will not manufacture amounts of Licensed Product in anticipation of
such termination or expiration which is in excess of orders expected to be
received prior to the termination or expiration date. Company will immediately
destroy any inventory units of Licensed Product remaining after the Sell-off
Period. Any and all sales or other dispositions of the Licensed Product made
under the provisions of this Section 15.3, including such during any Sell-Off
Period, will be subject to all of the provisions of this Agreement. Sales by
Company to end users and distributors prior to any termination or expiration of
this Agreement will not be abridged or diminished by any expiration or
termination of this Agreement.
 
 
Page 14 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

15.4  Return of Materials. Upon the expiration or termination of this Agreement,
each party will promptly return to the other all Confidential Information and
other materials of the other that were held by each under the terms of this
Agreement.


15.5  Survival. The provisions of Sections 1, 4.6, 5.3, 7, 8, 10, 11, 12, 13,
14, 15.5, and 16 will survive any termination or expiration of this Agreement.


16. Miscellaneous.


16.1   Governing Law; Attorneys’ Fees.


(a) Governing Law. This Agreement will be construed and controlled by the laws
of the State of Washington, and Company further consents to jurisdiction by the
state and federal courts sitting in the State of Washington. The parties agree
that the U. N. Convention on Contracts for the International Sale of Goods does
not apply to this Agreement. Process may be served on either party by U.S. Mail,
postage prepaid, certified or registered, return receipt requested, or by such
other method as is authorized by the Washington Long Arm Statute. This Section
16 does not prevent Microsoft from seeking injunctive relief with respect to a
violation of intellectual property rights or confidentiality obligations in any
appropriate jurisdiction.


(b) Attorneys’ Fees. If either Microsoft or Company employs attorneys to enforce
any rights arising out of or relating to this Agreement, the prevailing party
will be entitled to recover reasonable attorneys’ fees.


16.2   Notices and Requests. All notices and requests in connection with this
Agreement will be deemed given as of the day they are received either by
messenger, delivery service, or in the U.S. mail, postage prepaid, certified or
registered, return receipt requested, and addressed as follows:
 

Company:
Mr. Amro A. Albanna, CEO
QMOTIONS, INC.
Physical Address: 871 Marlborough Avenue, Riverside, CA 92507
Mailing Address: P.O. Box 5019, Riverside, CA 92517

     

  with a cc to:
Dr. Dale L. Hutchins, President
ACTIGA CORPORATION

   

   
Mr. John Marshall, President
QMOTIONS, INC.
Physical Address: 871 Marlborough Avenue, Riverside, CA 92507
Mailing Address: P.O. Box 5019, Riverside, CA 92517


 
Page 15 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”
 
 
 
 
Microsoft:
MICROSOFT CORPORATION
One Microsoft Way
Redmond, WA 98052-6399

     

  with a cc to:
MICROSOFT CORPORATION
One Microsoft Way
Redmond, WA 98052-6399

 
or to such other address as the party to receive the notice or request so
designates by written notice to the other.


16.3   Assignment. This Agreement, and any rights or obligations hereunder will
not be assignable by Company by contract or by operation of law without first
obtaining Microsoft’s written consent. An assignment will be deemed to include
without limitation (a) a merger of Company with another party, whether or not
Company is the surviving entity, (b) the acquisition of more than twenty percent
(20%) of any class of Company’s voting stock by another party, or (d) the sale
or other transfer of more than fifty percent (50%) of Company’s assets (whether
in a single transaction or series of transactions) any of which results in the
assumption of management control by another corporation or its nominees.
Microsoft may assign this Agreement in whole or in part to any affiliate or
subsidiary (direct or indirect) or in connection with any merger, reorganization
or consolidation. Subject to the limitations of this Section 16, this Agreement
will inure to the benefit of and be binding upon the parties, their successors,
administrators, heirs, and permitted assigns. Any attempted transfer or
assignment in violation of this Section will be void; and, in the event of any
such assignment or attempted assignment by Company, Microsoft shall have the
right to immediately terminate the Agreement.


16.4   Independent Contractors. This Agreement is intended solely as a license
agreement, and no partnership, joint venture, agency, or other form of agreement
or relationship is intended. 
 
16.5   Enforceability/Waiver. If any provision of this Agreement will be held by
a court of competent jurisdiction to be illegal, invalid or unenforceable, the
remaining provisions will remain in full force and effect. No waiver of any
breach of any provision of this Agreement will constitute a waiver of any other
breach of the same or any other provision hereof, and no waiver will be
effective unless made in writing and signed by an authorized representative of
the waiving party. 


16.6   Government Approvals. Company shall, at its own expense, obtain and
arrange for the maintenance in full force and effect of all foreign and domestic
governmental and regulatory approvals, consents, licenses, authorizations,
declarations, filings, and registrations as may be necessary or advisable for
the performance of all of the terms and conditions of the Agreement including,
but not limited to, foreign exchange approvals, import and offer agent licenses,
fair trade approvals and all approvals which may be required to realize the
purposes of the Agreement. 


16.7   Injunctive Relief. The parties agree that Company’s threatened or actual
unauthorized use of the Xbox 360 Logos or Microsoft Materials, whether in whole
or in part, will result in immediate and irreparable damage to Microsoft for
which there is no adequate remedy at law, and in such event Microsoft will be
entitled to appropriate injunctive relief, without the necessity of posting bond
or other security. 


[Remainder of page intentionally left blank.]
 
 
Page 16 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”
 
16.8  Entire Agreement/Modification. The parties hereto acknowledge that they
have read this entire Agreement and understand it, and they agree to be bound by
all its terms and conditions. They further agree that this Agreement, the NDA
and all exhibits hereto constitute a single, integrated written contract
expressing the entire agreement between the parties with respect to the subject
matter hereof and all prior and contemporaneous communications and negotiations,
whether written or oral, have been and are merged and integrated into, and are
superseded by, this integrated written agreement. No covenants, agreements,
representations or warranties of any kind whatsoever have been made by any party
hereto, except as specifically set forth in this integrated written contract.
This Agreement will not be modified except by a written agreement of even date
herewith or subsequent hereto signed on behalf of Company and Microsoft by their
duly-authorized representatives.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the dates indicated below.
 
MICROSOFT CORPORATION
 
QMOTIONS, INC.
     
     
 
    
By (signature)
 
By (signature)
     
   
 
   
Name (print)
 
Name (print)
     
    
 
   
Title
 
Title
     
   
 
    
Date
 
Date
 
 
 


 
Page 17 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

EXHIBIT A
 
Microsoft Materials
 
Technical Documentation:



 
1.
Xbox 360 Controller Requirements

 
2.
Xbox 360 Wireless Controller Requirements

 
3.
Xbox 360 Controller XUSB Specification

 
4.
Xbox 360 Controller Certification Requirements

 
5.
XNA common controller WindowsXP driver [in object code only]

 
6.
Xbox 360 Controller Security Interface Specification




 
Page 18 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

EXHIBIT B-1
 
Licensed Logos




Xbox 360 Product Jewel Logo




[xboxjewellogo.jpg]




Licensed for Xbox 360 Logo




[xbox360logo.jpg]

 
Page 19 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

EXHIBIT B-2


Branding Specifications
 
 
*******


 
Page 20 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

EXHIBIT C
 
Royalties and Fees


1.  Xbox 360 Logo Royalties.


a.  Logo Royalties. In accordance with Section 5.2(a), Company will pay the Xbox
360 Logo Royalties set forth in the table below for units of Licensed Product
sold in the applicable territory. 


b. One-Time Guaranteed Royalty Payment. Company will make a one-time guaranteed
royalty payment for each applicable Territory below (the “Guaranteed Royalty”).
The Guaranteed Royalty Payment will be due within thirty (30) days after the
Effective Date. The Guaranteed Royalty is not refundable except as set forth in
Section 15.2, but will be applied as a credit against the royalties payable
under Section 5.2(a) on Licensed Products that Company ships to customers during
the Guaranteed Royalty Period set forth in the table below. The Guaranteed
Royalty will not be applied to any royalties payable on Licensed Products that
Company ships to customers after the expiration of the Guaranteed Royalty
Period.


Territory
Royalty Rate
Guaranteed Royalty
Guaranteed Royalty Period
 
*******
 
 
Wired Licensed Products:
*******
 
Wireless Licensed Products:
*******
 
 
US$*******
 
 
*******
 
 
*******
 
 
Wired Licensed Products:
*******
 
price for the Licensed Product*
 
Wireless Licensed Products:
*******
 
price for the Licensed Product
 
 
US$*******
 
 
*******
 
 
*******
 
 
Wired Licensed Products:
*******
 
 
Wireless Licensed Products:
*******
 
 
US$*******
 
 
*******
 

Fee Waiver for Bundles. Company is not required to pay the Xbox 360 Logo
Royalties (including the Guaranteed Royalty) set forth in this Section 1 for
Products that are sold as part of a Bundle.“Bundle” means a Licensed Product
when packaged and sold with a licensed Xbox 360 software game product designed
for use with the Licensed Product.
 
2. Security Feature Fee. Company will pay Microsoft a license fee in the amount
of US*** per Security Chip that is purchased by Company. Company must pay the
Security Feature Fee for each Security Chip purchased by Company on a quarterly
basis at the same time Company submits the royalty report and payment required
in Section 5.2(b).
 
3. Wireless Feature Fee. Company will pay Microsoft a license fee in the amount
of US*** per Radio Device that is purchased by Company. Company must pay the
Wireless Feature Fee each Radio Device purchased by Company on a quarterly basis
at the same time Company submits the royalty report and payment required in
Section 5.2(b). By way of clarification, Company may only purchase Radio Devices
for use in (a) Proposed Products that Microsoft has approved pursuant to Section
6.1 and (b) Licensed Products directly resulting from such Proposed Products.


4. Setup and Firmware Fees.



a.
Setup Fee. Company will pay Microsoft a one-time setup fee in the amount of
US$*** in consideration of Microsoft and its Approved Vendor establishing a
Company-specific version of the Security Chip for Company’s use. Microsoft will
waive this fee, however, if Company either: (i) elects to license the Baseband
Firmware and pays the Baseband Firmware fee identified in Section 4(b) below; or
(ii) intends to develop a Wireless Licensed Product and pays the Wireless
Firmware fee identified in Section 4(c) below.

 
 
Page 21 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”
 

b.
Baseband Firmware Fee. If Company elects to license the Baseband Firmware,
Company will pay Microsoft a one-time non-refundable fee in the amount of US***.
Microsoft will waive this fee, however, if Company intends to develop a Wireless
Licensed Product and pays the Wireless Firmware fee identified in Section 4(c)
below.

c.
Wireless Firmware Fee. If Company plans to create a Proposed Product intended to
result in a Wireless Licensed Product, Company will pay Microsoft a one-time
non-refundable fee in the amount of US***. Company will pay this fee within ***
days after Microsoft’s approval of the Company’s plan for the Proposed Product
pursuant to Section 6.1


 
Page 22 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

EXHIBIT D
 
Certification Testing Centers
 
[To be supplied at a later date]
 
 
Page 23 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

EXHIBIT E


Territory


Check all that apply:


 
x
North America
  o
Japan
  o
Europe and Rest of World

 
 
Page 24 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”



EXHIBIT F


Approved Vendors
 
Infineon P/N
Approved Vendor
Contact
Licensee’s Orders to be Placed By
***
Qmotions, Inc.
John Marshall
Qmotions, Inc.
871 Marlborough Ave. #100,  Riverside, CA 92507
Phone: +1-951-786-9474
 
David Addington
Qmotions, Inc.
871 Marlborough Ave. #100,  Riverside, CA 92507
Phone: +1-951-786-9474 X223
 
Qmotions, Inc. will handle all security chip orders for this part number.

 
 
Page 25 of 28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED 
WITH RESPECT TO CERTAIN PORTIONS HEREOF 
DENOTED WITH “***”

EXHIBIT G


Certificate of Compliance (CoC)



Supplier Information
Company Name:  
Address:  
SRSM (Supplier Restricted Substance Mngr)  :
Title:   
SRSM Phone:  
Email:  



Reportable Substances
Use the following section to disclose all Section B substances listed in
Microsoft Specification Restricted Substances for Hardware Products (H00594). If
Section B substances are used in the product or component, specify the chemical
name, Chemical Abstracts Service (CAS) number, and where the substance is used
in the product or component.
If none of the above substances are present, specify “NOT USED” on line 1 below.
Use additional sheet if necessary.


H00594 Section B SUBSTANCE NAME
CAS NUMBER
WHERE USED in PRODUCT
1.  
 
 
2.  
 
 
3.  
 
 
4.  
 
 
5.  
 
 
6.  
 
 



Product Information
Product Names & Number:  
Device (ex. Gamepad, Steering wheel):  
 
PNs / EIPNs / SKUs:
 
 
Time Period (maximum 12 months):
 
From:   To:  



Does this component contain a RoHS exempt application? No:o Yes: o  
If yes:
1. Cite the RoHS exemption(s) being claimed. Select exemption from drop down
menu, Select exemption from drop down menu, Select exemption from drop down
menu, Select exemption from drop down menu, Select exemption from drop down menu
Refer to Annex 1 at the end of this form for the complete list of RoHS
exemptions.
2. Identify the homogeneous material(s) in the component(s) containing the RoHS
substance (e.g. glass, metal, alloy, ceramic, etc.):  

 
I certify that the supplied product (see above) conforms fully to the
requirements of the Microsoft “Restricted Substances for Hardware Products
(H00594)” specification and that no banned Ozone Depleting Chemicals (per the
Montreal Protocol) are used in the manufacture of Microsoft products.


Supplier Electronic Signature
SRSM:  
Date:  

 
 
Page 26 of 28

--------------------------------------------------------------------------------

 
 
Annex 1: Applications of lead, mercury, cadmium and hexavalent chromium exempted
from RoHS as of October 2006
 
The following is a list of exemptions under RoHS which MS suppliers may find
relevant. Suppliers are responsible for maintaining current information and are
encouraged to consult the full text of RoHS for other exemptions and for the
latest updates to RoHS.
 
1.
Mercury in compact fluorescent lamps not exceeding 5 mg per lamp.

2.
Mercury in straight fluorescent lamps for general purposes not exceeding:—
halophosphate 10 mg; — triphosphate with normal lifetime 5 mg; — triphosphate
with long lifetime 8 mg.

3.
Mercury in straight fluorescent lamps for special purposes.

4.
Mercury in other lamps not specifically mentioned in this Annex.

5.
Lead in glass of cathode ray tubes, electronic components and fluorescent tubes.

6.
a.
Lead as an alloying element in steel containing up to 0.35 % lead by weight

 
b.
Lead as an alloying element in aluminum containing up to 0.4 % lead by weight

 
c.
Lead as an alloying element copper alloys containing up to 4 % lead by weight.

7.
a.
Lead in high melting temperature type solders (i.e. lead based alloys containing
85 % by weight or more lead)

 
b.
Lead in solders for servers, storage and storage array systems, network
infrastructure equipment for switching, signaling, transmission as well as
network management for telecommunications

 
c.
Lead in electronic ceramic parts (e.g. piezoelectronic devices).

8.
Cadmium in electrical contacts and cadmium plating except for applications
banned under Directive 91/338/EEC (1) amending Directive 76/769/EEC (2) relating
to restrictions on the marketing and use of certain dangerous substances and
preparations.

9.
Hexavalent chromium as an anti-corrosion of the carbon steel cooling system in
absorption refrigerators.

10.
Not Applicable per H00594. Deca BDE is banned in Microsoft products.

11.
Lead used in compliant pin connector systems.

12.
Lead as a coating material for the thermal conduction module c-ring.

13.
Lead and cadmium in optical and filter glass.

14.
Lead in solders consisting of more than two elements for the connection between
the pins and the package of microprocessors with a lead content of more than 80%
and less than 85% by weight.

15.
Lead in solders to complete a viable electrical connection between semiconductor
die and carrier within integrated circuit Flip Chip packages.

16.
Lead in linear incandescent lamps with silicate coated tubes.

17.
Lead halide as radiant agent in High Density Discharge (HID) lamps used for
professional reprography applications.

18.
Lead as activator in the fluorescent powder (1 % lead by weight or less) of
discharge lamps when used as sun tanning lamps containing phosphors such as BSP
(BaSi2O5:Pb) as well as when used as speciality lamps for diazo-printing
reprography, lithography, insect traps, photochemical and curing processes
containing phosphors such as SMS ((Sr,Ba)2MgSi2O7:Pb).

19.
Lead with PbBiSn-Hg and PbInSn-Hg in specific compositions as main amalgam and
with PbSn-Hg as auxiliary amalgam in very compact Energy Saving Lamps (ESL).

21.
Lead oxide in glass used for bonding front and rear substrates of flat
fluorescent lamps used for Liquid Crystal Displays (LCD).Lead and cadmium in
printing inks for the application enamels on borosilicate glass

22.
Lead in finishes of fine pitch components other than connectors with a pitch of
0.65mm or less with Ni Fe lead frames and lead in finishes of fine pitch
components other than connectors with a pitch of 0.65mm or less with copper
lead-frames

23.
Lead in solders for the soldering to machined through hole discoidal and planar
array ceramic multilayer capacitors

24.
Lead oxide in plasma display panels (PDP) and surface conduction electron
emitter displays (SED) used in structural elements; notably in the front and
rear glass dielectric layer, the bus electrode, the black stripe, the address
electrode, the barrier ribs, the seal frit and frit ring as well as in print
pastes

25.
Lead oxide in the glass envelope of Black Light Blue (BLB) lamps

26.
Lead alloys as solder for transducers used in high-powered (designated to
operate for several hours at acoustic power levels of 125dB SPL and above)
loudspeakers

27.
Hexavalent chromium in corrosive preventive coatings of unpainted metal
sheetings and fasteners used for corrosion protection and Electromagnetic
Interference Shielding in equipment falling under category three of Directive
2002/96/EC (IT and telecommunications equipment). Exemption granted until 1 July
2007

28.
Lead bound in crystal glass as defined in Annex I (Categories 1, 2, 3, and 4) of
Council Directive 69/493/EEC OJ L 326, 29.12.1969, p. 36. Directive as last
amended by 2003 Act of Accession


 
Page 27 of 28

--------------------------------------------------------------------------------

 

EXHIBIT H


Approved Subcontractors


Subcontractor
Contact Information
TBD
TBD
               

 
 
Page 28 of 28

--------------------------------------------------------------------------------

 
 